United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-20328
                         Conference Calendar


PAUL VASQUEZ,

                                     Plaintiff-Appellant,

versus

DR. JULYE, University of Texas Medical Branch Assigned Doctor;
FERNALD, Warden; JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-2567
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Paul Vasquez, Texas prisoner # 1007091, filed a 42 U.S.C.

§ 1983 complaint alleging that he had been denied adequate

medical treatment for his broken foot and that the defendants

were deliberately indifferent to his serious medical needs.         The

district court determined that Vasquez had failed to exhaust

administrative remedies before filing suit and that his complaint

failed to overcome the defendants’ Eleventh Amendment



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20328
                                 -2-

immunity and failed to specify personal involvement by each

defendant.   The court dismissed the action with prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim.

     In his appellate brief, Vasquez argues the merits of his

deliberate-indifference claim.    He does not address any of the

district court’s conclusions that he had not exhausted

administrative remedies, overcome the defendants’ Eleventh

Amendment immunity, or specified personal involvement by each

defendant.   Failure to identify an error in the district court’s

analysis is the same as if the appellant had not appealed the

judgment.    See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).    Because Vasquez has failed to

contest the district court’s reasons for dismissing his

complaint, he has waived appellate review of these issues.     See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).     Vasquez’s

appeal therefore lacks arguable merit and is dismissed as

frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).

     Vasquez is warned that the district court’s dismissal of his

complaint for failure to state a claim and the dismissal of the

instant appeal as frivolous count as strikes under 28 U.S.C.

§ 1915(g).    Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.

1996).   We warn Vasquez that once he accumulates three strikes,

he may not proceed in forma pauperis in any civil action or
                           No. 04-20328
                                -3-

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; STRIKE WARNING ISSUED.